 1   SCOTT A. KRONLAND (SBN 171693)
 2   STACEY M. LEYTON (SBN 203827)
     REBECCA C. LEE (SBN 305119)
 3   ALTSHULER BERZON LLP
 4   177 Post Street, Suite 300
     San Francisco, CA 94108
 5   Telephone: (415) 421-7151
 6   Facsimile: (415) 362-8064
     E-mail: skronland@altber.com
 7           rlee@altber.com
 8   Attorneys for Defendant United Domestic
 9   Workers of America, AFSCME Local 3930
10                            UNITED STATES DISTRICT COURT
11                      SOUTHERN DISTRICT OF CALIFORNIA
12
13   STEPHEN NICHOLS,                          CASE NO. 3:19-cv-02012-CAB-KSC
14                                             NOTICE OF SETTLEMENT;
                 Plaintiff,
                                               STIPULATION TO REQUEST
15
                                               ABEYANCE
                         v.
16
17   THE HOME CARE PROVIDERS
     UNION,
18
19                      Defendant.
20
21
22
23
24
25
26
27
28


         NOTICE OF SETTLEMENT; STIPULATION TO REQUEST ABEYANCE, 3:19-cv-02012-CAB-KSC
 1         The Parties to the above-captioned matter stipulate and hereby notify the
 2   Court that they have executed a settlement agreement resolving all claims in this
 3   case. Upon the implementation of certain provisions in the settlement agreement,
 4   Plaintiff will dismiss this case. Accordingly, the Parties jointly request that the
 5   Court hold this case in abeyance until January 31, 2020, to allow the Parties
 6   sufficient time to implement the necessary provisions of the settlement agreement.
 7
 8   Dated: January 16, 2020                 Respectfully submitted,

 9                                           SCOTT A. KRONLAND
10                                           STACEY M. LEYTON
                                             REBECCA C. LEE
11                                           Altshuler Berzon LLP
12
                                             By: /s/ Stacey M. Leyton
13                                               Stacey M. Leyton
14
                                             Attorneys for Defendant United Domestic
15                                           Workers of America, AFSCME Local 3930
16
17   Dated: January 16, 2020                 By:   /s/ Philip Mauriello
18                                                  Philip Mauriello

19                                           Attorney for Plaintiff
20
21
22
23
24
25
26
27
28

                                                1
          NOTICE OF SETTLEMENT; STIPULATION TO REQUEST ABEYANCE, 3:19-cv-02012-CAB-KSC
